Citation Nr: 0324454	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  02-11 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had verified active service from October 1972 to 
February 1975.  It is noted that there was a 6 month period 
of prior active service that has not been verified.  That 
will be accomplished below.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO).


REMAND

With regard to the claim of service connection for PTSD, the 
veteran has reported combat in Vietnam and has been diagnosed 
as having a history of PTSD.  It is noted that the veteran's 
service records include that he served during the Vietnam Era 
from October 1972 to February 1975 as a Combat Engineer.  
There is, however, no showing in the service personnel 
records of record that the veteran served in Vietnam or even 
had overseas service.  As noted above, it is noted that there 
are 6 months of earlier active service that are not verified.  
Therefore, any additional service personnel records for the 
veteran should be obtained.

The veteran in a VA medical report of March 1996 stated that 
he had experienced auditory/visual hallucinations during his 
period of service in the United States Marine Corps and was 
hospitalized for them when he was stationed on Okinawa in 
about 1971.  It is noted again that there is no evidence of 
that date being a period of service.  Moreover, those records 
have not been specifically requested.  An additional attempt 
to obtain service medical records from that period will be 
needed.

In a February 2000 VA medical report, the veteran reported 
post traumatic stress disorder (PTSD) and that he went 
through the PTSD program at UCLA and attended groups in Los 
Angeles.  A record from UCLA or the group sessions in Los 
Angeles have not been included in the claims file.  
Therefore, to fully assist the veteran, an additional attempt 
to obtain any treatment records for the veteran should be 
made.

The veteran should be afforded a thorough and contemporaneous 
VA examination by a psychiatrist that takes into account the 
records of prior treatment for PTSD.  Additionally, the 
veteran should be provided the opportunity to submit 
additional information regarding stressors, if he so wishes.

Further, during the pendency of this appeal, the Veterans 
Claim Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), was signed into law. 38 U.S.C.A. § 5100 
et. seq. (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  While the new law and 
regulations have been provided to the veteran in the April 
2002 Statement of the Case, in order to continue to comply 
with the VCAA, on Remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, it is noted that the veteran has been represented by 
the California Department of Veterans Affairs (CDVA).  He has 
moved to Virginia.  While the RO seems to have forwarded most 
documents to the CDVA that organization would not have 
offices in Virginia.  While there could still be written 
presentation from that organization, if fact there has not 
been.  It is not clear that the current appellant, the 
veteran's wife acting as spouse-payee is aware that there is 
currently not effective representation.  She is so informed 
by this document.

Based on the foregoing, this case is REMANDED to the RO for 
the following actions:

1.	The RO should send a letter to the 
veteran, the appellant, and the 
representative informing them of the 
pertinent provisions of the VCAA.  
Specifically, it should also be 
indicated which of the parties is 
responsible for obtaining which 
evidence.  See Quartuccio, supra.  In 
addition, the appellant is notified 
that the current representative, CDVA, 
does not have offices in Virginia, and 
that if she desires to appoint a 
different service organization as a 
representative, she should do so by 
contacting the RO.

2.	The RO should locate and include in 
the claims folder the veteran's 
service personal records and any 
service medical records from a 
hospital in Okinawa, where the veteran 
reported he was hospitalized, 
including contacting the veteran for 
more information, if needed.  The 
earlier period of service should also 
be verified.  The veteran should 
provide, as needed, more specific 
information concerning the name and 
location of the reported 1971 
hospitalization.

3.	The RO should obtain treatment records 
for the veteran from the PTSD program 
at UCLA and groups sessions in Los 
Angeles.  The appellant and the 
veteran should provide release forms 
as needed, and be requested to provide 
addresses and approximate dates of 
treatment as needed.  To the extent 
that an attempt to obtain records is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his 
representative should also be informed 
of the negative results.  38 C.F.R. 
§ 3.159.  

4.	The veteran should be scheduled for a 
psychiatric examination regarding the 
nature and etiology of a psychiatric 
disorder.  The claims folder should be 
made available to the examiner for 
review prior to the examination.  
After reviewing the claims file and 
examining the veteran, the examiner 
should describe all diagnoses of a 
psychiatric disorder.  All necessary 
diagnostic testing should be done to 
determine the full extent of any 
disability present.

The psychiatrist should render an 
opinion as to whether the veteran 
currently suffers from PTSD pursuant 
to the diagnostic criteria set forth 
in Diagnostic And Statistical Manual 
of Mental Disorders (DSM-IV); and, if 
so, is the diagnosis linked to a 
specific corroborated stressor event 
experienced while in service or to any 
verified combat service.  If other 
psychiatric pathology is present an 
opinion as to the approximate date of 
onset should be provided.  It should 
be opined whether it is as least as 
likely as not that any psychiatric 
disorder present was related to 
service.

5.	After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he, the appellant, and his 
representative should be furnished an 
appropriate supplemental statement of 
the case (SSOC). 
 
The SSOC should include consideration 
and a discussion of 38 C.F.R. § 3.655 
if the veteran fails to appear for a 
scheduled examination.  In such case, 
the RO should include a copy of the 
notification letter in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  If such letter 
is not available, personnel at the 
medical center should certify the 
address to which the letter was sent, 
and certify that it was not returned 
as undeliverable.

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran, the 
appellant and the representative 
should then be afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



